AP ROLL. GOL & PREL PC
rica IRI STREET
MDL REL Te VE tbs
BE GRS EE

has ARE EL

 

 

Case 2:18-cv-00220-cr Document1 Filed 12/10/18 Page 1 of5

mitt
T QO! (LRNG.:-

U.S. D157
UNITED STATES DISTRICT CORE | ILE D ah
!
FOR THE N18 DEC 10 PM 3: LO

CLERK
DISTRICT OF VERMONT C-
DEPUTY GLERK
THOMAS COLE,
Plaintiff
\, CASENO, Z'(18-ev-Zg0
FOXMAR, INC., d/b/a EDUCATION

AND TRAINING RESOURCES
Defendant

NOTICE OF REMOVAL

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §$1441 and 1446, Defendant
Foxmar, Ine. d/b/a Education and Training Resources (*ETR”), by and through its counsel,
Carroll, Boe & Pell. P.C.. hereby gives notice of removal of the above-captioned matter to the
United States District Court for the District of Vermont from the Vermont Superior Court,
Addison Unit — Civil Division. In support of its Notice of Removal, Defendant states as follows:

l. On or about November 10, 2018. pursuant to V.R.C.P. 4(1), Plaintiff Thomas Cole
emailed a Complaint and an Acceptance of Service to the Defendant ETR. A copy of the
Complaint and the Acceptance of Service delivered to Defendant ETR are attached hereto as
Exhibit 1.

2. Counsel for Defendant signed and returned the Acceptance of Service on

December 7, 2018. A copy of the signed Acceptance of Service is attached hereto as Exhibit 2.

3. Plaintiff is a citizen of the State of Vermont. Exh. 1, Complaint. at § 1.
4. Defendant is a foreign prolit company incorporated in the State of Kentucky with

a principal place of business located at 2422 Airway Drive. Bowling Green, KY, 42103. See

Business Details” for Foxmar, Inc. from the Vermont Secretary of State Business Search

 
MPs

aly

rhe

or

Hert

Ye A posh PY

Sop Wht ds

bet

soa

PEL Pa
BT SRERS

WAP ay

yt

 

 

Case 2:18-cv-00220-cr Document1 Filed 12/10/18 Page 2 of 5

Database, available at:
https://www.vtsosonline.com/online/BusinessInquire/Business Information ?businessID=283 686,
a copy of which is attached as Exhibit 3.

5. Because Defendant is incorporated in Kentucky and has its principal place of
business in Kentucky, Defendant is deemed a citizen of the State of Kentucky for removal
purposes. 28 U.S.C. § 1332(c).

6. The Plaintiff being a citizen of Vermont, and the Defendant being a citizen of
Kentucky. diversity of citizenship exists in this case. 28 U.S.C. § 1332(a) & 1332(c).

7. On or about September 14, 2018, Plaintiff, by and through William Pettersen TV
(Plaintiff's attorney in this action), sent to Defendant ETR, care of Brian E. Fox, ETR’s
President, a letter, which is described in the letter as a“V.R.E. and F.R.E. 408 Confidential Offer
of Settlement” (“Plaintiff's Settlement Letter”). A true and accurate copy of relevant portions of
this letter is attached as Exhibit 4.

8. In Plaintiff's Settlement Letter, Plaintiff's counsel indicated that he represents
Plaintiff “in his legal claims against Foxmar, Inc. d/b/a Education and Training Resources
(“ETR”) relating to its wrongful termination of Mr. Cole on or around July 27, 2018.” Exh. 4 at
i.

9, Plaintiff's counsel stated further that “Mr. Cole intends to bring claims against
[LTR for wrongful termination in violation of VOSHA, wrongful termination in violation of
public policy, and breach of contract, and intends to seek damages in the amount of $3.602.700,
not included [sic] interest.” Exh. 4 at 1; see also Exh. 4 at 7 (reasserting Plaintiff's intention to

seek damages in the amount of $3.602,700).

 
yl

‘Toad

PO,

Tok Ao pr

"he

Poot RE STREET

bay ks ot

ilt

p

RE PY VE 3783

c

 

 

Case 2:18-cv-00220-cr Document1 Filed 12/10/18 Page 3 of 5

10. Plaintiff's Settlement Letter explains the factual grounds upon which Plaintilf
bases his damages. See Exh. 4 at 5-7.

11. An unsigned draft of the Complaint filed in this action accompanied Plaintiffs
Settlement Letter. See Exh. 4.

12. Two months after sending Plaintiff's Settlement Letter, Plaintiff filed the instant
Complaint. by and through his attorney, William Pettersen 1V. The Complaint alleges claims for
wrongful termination in violation of VOSHA (Count I), wrongful termination in violation of
public policy (Count II). breach of contract (Count III), and breach of covenant of good faith and
fair dealing (Count IV). all based on alleged wrongful termination by Defendant on July 27,
2018. See, e.g, Exh. 1, Complaint, at 94] 46-50.

13. The claims alleged in the Complaint include the same claims described in
Plaintiff's Settlement Letter, in which Plaintiff asserts that he intended to seck damages in the
amount of $3.602,700. Compare Exh. 1 with Exh. 4.

14. The Complaint does not set forth an amount in controversy. See Exh.1.

15. When the Complaint does not set forth the amount in controversy, the district

court may look to documents outside the pleadings to determine the amount in controversy.

Johnson v. Walluert. 2015 U.S. Dist. LEXIS 10298, #3 (D.V1. 2015).

16. Federal Rule of Evidence 408 does not preclude courts from considering a
settlement demand for “the limited purpose of determining subject matter jurisdiction.” Johnson
v. Wallaert, 2015 U.S, Dist. LEXIS 10298, *3 (D.Vt. 2015) (citing Vermande v. Hyundai Motor
America, Inc., 352 F. Supp. 2d 195, 202 (D. Conn. 2004) (collecting cases)).

17. Plaintiff's Settlement Letter shows that Plaintiff estimates the value of his

damages claims to be $3,602,700, not including interest. See supra.

 
Voraele

ate

racy

Boh da ORL
ese ky

WRAL RY VI Go cay

AS LL

pe

 

 

Case 2:18-cv-00220-cr Document1 Filed 12/10/18 Page 4 of5

18. Pursuant to 28 U.S.C. §1332. this Court has original jurisdiction of this matter
because the amount in controversy exceeds $75,000 and the action is between citizens of

different States. 28 U.S.C. § 1332(a).

19, Pursuant to 28 U.S.C. §$1367(b), this Court has supplemental jurisdiction over all
ancillary state claims as stated in Plaintiff's Complaint.
20. This Notice of Removal is timely filed with this Court, pursuant to 28 U.S.C.

S$ 1446(b), in that it is filed within 30 days after receipt by Defendant of a copy of the initial
pleading attached hereto as Exhibit 1.

21. Because Defendant is the sole defendant in this action, no further consents are
required to effect removal in this matter. See 28 U.S.C. § 1446(2)(A).

22, Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of
Removal will be given to Plaintiff, and a copy of the Notice of Removal will be filed with the
Clerk of the Vermont Superior Court, Addison Unit — Civil Division.

WHEREFORE, Defendant hereby removes this action from the Vermont Superior Court.
Addison Unit — Civil Division, to the United States District Court for the District of Vermont and
asks that this Court take jurisdiction of all claims raised in the Plaintiff's Complaint.

DATED at Middlebury, Vermont this 10th day of December, 2018.

   

CARROLL,

BY:

 

evin L. Kite, Esqaire
Attorneys for Defendant
64 Court Stree
Middlebury, VT 05753
(802) 388-6711

kkite(@64court.com

 
CXR BOR A PEEL PO

Case 2:18-cv-00220-cr Document1 Filed 12/10/18 Page 5of5

UNITED STATES DISTRICT COURT
FOR THE

DISTRICT OF VERMONT

THOMAS COLE,
Plamtiff

CASENO. Z-/B -ev- 240

Vv.

FOXMAR, INC.. d/b/a EDUCATION
AND TRAINING RESOURCES
Defendant

ee eee eee

CERTIFICATE OF SERVICE

I certify that copies of the Civil Cover Sheet and Notice of Removal by Defendant
Foxmar. Inc. d/b/a Education and Training Resourees, in the above-referenced action, was e-
mailed and mailed via first-class mail. postage prepaid to the following counsel of record on
December 10. 2018:

William Pettersen IV, Esq.

Pettersen Law PLLC

1084 East Lakeshore Dr.

Colchester. VT 05446

pettersenlawi@gmail.com

DATED at Middlebury, Vermont this 10"" day of December, 2018.

CARROLL,

4 Kevin L. Kite, Esquire .
Attorneys for Défendant
64 Court Street, Middlebury, VT 05753

(802) 388-6711;
kkite(@64court.com

 
 
    

BY;

       

 

HECOUPT STREET
MEODLE BE RY Ve Os7 se
PFO GBS GL]

Bas CRS TEL

 

 

 
